Citation Nr: 0915547	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fragment wound of the left groin, involving Muscle Group 
XIX.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which granted an increased 
rating of 10 percent for the Veteran's residuals of a 
fragment wound of the left groin, effective the date of his 
claim.  

Thereafter, the Veteran appealed with respect to the 
propriety of the assigned evaluation and, in a January 2007 
decision, the Board affirmed the 10 percent rating for 
residuals of a fragment wound of the left groin, involving 
Muscle Group XIX.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2008, the Veteran and the 
Secretary of VA (the parties) filed a Joint Motion for 
Partial Remand (Joint Motion).  The Joint Motion moved for 
the Court to vacate and remand the January 2007 Board 
decision to the extent that it denied a rating in excess of 
10 percent for residuals of a fragment wound of the left 
groin, involving Muscle Group XIX.  As will be discussed 
below, the parties concluded that that a new VA examination 
was necessary in order to determine the current nature and 
severity of the Veteran's left groin muscle injury. 

The Board notes the January 2007 decision also denied a 
rating in excess of 20 percent for residuals of a fragment 
wound of the left hip, involving Muscle Groups XVII and 
XVIII, and, a compensable evaluation for a scar as a residual 
of a fragment wound of the right mid-foot prior to April 4, 
2006, and a rating in excess of 10 percent thereafter.  As 
noted by the parties in the Joint Motion, as relevant to the 
issues of entitlement to a rating in excess of 20 percent for 
residuals of a fragment wound of the left hip, involving 
Muscle Groups XVII and XVIII, and, entitlement to a 
compensable evaluation for a scar as a residual of a fragment 
wound of the right mid-foot prior to April 4, 2006, the 
parties have agreed to terminate that aspect of the appeal.  
Additionally, relevant to the issue of entitlement to a 
rating in excess of 10 percent for a scar as a residual of a 
fragment wound of the right mid-foot after April 4, 2006, it 
was noted that the Veteran explicitly abandoned his appeal 
with respect to that issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

As concluded by the parties in the Joint Motion, a remand is 
necessary in order to afford the Veteran a VA examination in 
order to determine the current nature and severity of his 
left groin muscle injury.  Specifically, the parties observed 
that, in May 2002, a VA examiner noted that the Veteran had 
an entrance wound of the left medial thigh in the inguinal 
region and an exit wound over the left buttock.  In addition, 
in March 2006, an entrance wound in the left groin area and 
an exit wound in the left hip were reported.  The parties 
further noted that, in the January 2007 decision, the Board 
determined that there was a through-and-through fragment 
wound of the left pelvis and a left inguinal area fragment 
wound with an exit from the left hip.  The parties, however, 
found that it was unclear from the record whether the Veteran 
sustained one or two through-and-through wounds or one or 
more penetrating wounds and one through-and-through wound.  
Additionally, a March 2006 X-ray revealed a retained 
fragment.  The parties noted that no examiner has expressed 
an opinion as to what muscle or muscles were penetrated by 
the fragment or in what tissue the fragment is lodged.  As 
such, an examination is necessary in order to fully evaluate 
the Veteran's left groin muscle injury, both in terms of the 
severity thereof and whether one or more muscle groups are 
involved, and which one(s). 

Additionally, the Board notes that the Veteran has not been 
provided with notice consistent with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the Board notes that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Therefore, on remand, proper notice under 
Vazquez-Flores should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of the evidence and information 
necessary to establish an increased rating 
for his residuals of a fragment wound of 
the left groin, involving Muscle Group 
XIX, in accordance with Vazquez-Flores, 
supra.  

2.  After completing the above, the 
Veteran should be afforded an appropriate 
examination to determine the current 
nature and severity of his residuals of a 
fragment wound of the left groin, 
involving Muscle Group XIX.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner's attention is directed to 
the May 2002 VA examination where it was 
noted that the Veteran had an entrance 
wound of the left medial thigh in the 
inguinal region and an exit wound over the 
left buttock.  In addition, in March 2006, 
an entrance wound in the left groin area 
and an exit wound in the left hip were 
reported.  Additionally, an X-ray revealed 
a retained fragment. However, it is 
unclear whether the Veteran sustained one 
or two through-and-through wounds or one 
or more penetrating wounds and one 
through-and-through wound.  As such, in 
addition to evaluating the current 
severity of the Veteran's residuals of a 
fragment wound of the left groin, 
involving Muscle Group XIX, the examiner 
is requested to offer an opinion as to 
what muscle or muscles were penetrated by 
the fragment and in what tissue the 
fragment is lodged.  

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




